Citation Nr: 0328768	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  98-14 530	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for residuals of a 
tonsillectomy.

2.  Entitlement to service connection for a prostate 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1958 to 
August 1978.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from the September 1997 and November 1999 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Paul, Minnesota, which denied the 
benefits sought on appeal.  The appeals were merged in July 
2002.

The matters were previously before the Board in August 2002.  
At that time, the Board undertook additional medical 
development pursuant to authority granted by 38 C.F.R. 
§ 19.9.  During the pendency of the veteran's claim, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated provisions of 38 C.F.R. 
§ 19.9(a)(2) and (a)(2)(ii).  Disabled American Veterans v. 
Principi, 327 F.3d 1339 (Fed. Cir. 2003).  Consequently, in a 
May 2003 decision, the Board remanded the veteran's claims 
for review of the newly acquired evidence and adjudication by 
the RO.  The matters have now been returned to the Board and 
are ready for appellate disposition.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.

2.  Residuals of a tonsillectomy are related to the veteran's 
period of active duty service.

3.  There is no competent medical evidence of any current 
prostate condition related to the veteran's period of active 
duty service.



CONCLUSIONS OF LAW

1.  Residuals of a tonsillectomy were incurred during the 
veteran's period of active duty service. 38 U.S.C.A. §§ 1110 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).

2.  A prostate condition was not incurred in or aggravated 
during service. 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefined the obligations of 
VA with respect to the duty to assist and eliminated the 
former statutory requirement that claims be well grounded.   
It appears that the VCAA applies to this case even though the 
claim was filed before enactment of the law since VA had not 
finally completed adjudication of the claim before the law 
was passed.  See Kuzma v. Principi, No. 03-7032 (Fed. Cir., 
August 25, 2003).  Regardless of whether the VCAA applies to 
this claim, the fact is that there has been compliance with 
this law, as discussed in more detail below.  

In this regard, the veteran's service medical and personnel 
records have been associated with the claims folders.  The RO 
has obtained all VA and non-VA evidence identified by the 
veteran.  While the veteran indicated in a June 2003 
statement that service medical records from Germany and Ft. 
Lewis, Washington, were not of record, multiple efforts to 
obtain any additional records were made. Requests for service 
medical records were made in 1978 and again in 1999.  Service 
medical records dated between 1958 and 1978 are contained in 
the claims folder.  The veteran's 1978 separation examination 
is of record.  There is no indication that there are any 
missing records.  Moreover, in light of the Board's decision 
to grant the veteran's claim of entitlement to service 
connection for residuals of a tonsillectomy, to proceed in 
adjudicating this claim does not, therefore, prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

In August 2001, the RO sent a letter to the veteran 
explaining the VCAA and asking him to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining.  The letter explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, etc., but that he was responsible 
for providing sufficient information to VA to identify the 
custodian of any records.  The letter also told him exactly 
what evidence was needed to substantiate a claim for service 
connection, as well as presumptive service connection due to 
herbicide exposure, and informed him what evidence VA had 
already obtained at that time.  The veteran was asked to 
identify all VA and private health care providers who had 
records pertinent to his claims and to complete releases for 
each such provider.  Therefore, the Board finds that the 
Department's duty to notify has been fully satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that in the August 2001 VCAA notification 
letter the RO instructed the veteran to submit the requested 
information and/or evidence within 60 days of the notice. 
Recently in Paralyzed Veterans of America, et. al. v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010, slip op. at 18 (Fed. Cir. Sept. 22, 2003), the Federal 
Circuit invalidated 38 C.F.R. §3.159(b)(1), which allowed the 
RO to adjudicate the claim based on the evidence of record at 
the end of a 30 day period.  However, while the veteran was 
given 60 days to respond to the August 2001 notice, he was 
also informed that he had up to one year following the notice 
to submit such evidence.  More than one year has expired 
since the veteran was notified of the evidence needed to 
substantiate his claims.  He has not, therefore, been 
prejudiced by the reference in the August 2001 notice to a 
60-day response period.  The veteran has been accorded ample 
opportunity to submit evidence and argument and has not 
indicated that he has additional evidence to submit.  
Therefore, to the extent the new law is more favorable to the 
claimant, and to the extent it has not prejudiced him since 
VA has properly notified and assisted him, it would be 
harmless error for the Board to consider compliance with the 
VCAA if it did not, in fact, apply to the claims.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist him in accordance with the 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  

Laws and Regulations

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service. See
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). When a veteran 
seeks service connection for a disability, due consideration 
shall be given to the supporting evidence in light of the 
places, types, and circumstances of service, as evidenced by 
service records, the official history of each organization in 
which the veteran served, the veteran's military records, and 
all pertinent medical and lay evidence. See 38 U.S.C.A. 
§ 1154; 38 C.F.R. § 3.303(a). 

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. See 
Pond v. West, 12 Vet. App. 341, 346 (1999). Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required. This burden may not be met by 
lay testimony because laypersons are not competent to offer 
medical opinions. Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury. For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time. Certain chronic 
disabilities are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service. 38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309. 

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim. See 38 C.F.R. § 3.303(b).  In order for 
service connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.

I.  Entitlement to service connection for residuals of a 
tonsillectomy.

The veteran contends that he is entitled to service 
connection for residuals of a tonsillectomy.  While the Board 
notes that at one time the veteran contended that entitlement 
to service connection was warranted on the basis of Agent 
Orange exposure, it does not appear that this is the current 
contention of the veteran.  Moreover, while the veteran is 
presumed to have been exposed to an herbicide agent based on 
his service in Vietnam, he does not have one of the listed 
diseases in order to establish service connection by 
presumption based on herbicide exposure nor has he submitted 
medical evidence showing a relationship between residuals of 
a tonsillectomy, and exposure to herbicides. See 38 U.S.C.A. 
§ 1116(f); 38 C.F.R. § 3.309(e).  Thus, the Board proceeds 
with determining service connection on a direct causation 
basis. 

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical records; his contentions; VA outpatient treatment 
records from the Minneapolis VA Medical Center (VAMC); VA 
examination reports dated in 1978, 1997, 2000, and 2002; and 
private medical records from Fairview Ridges Hospital, Dr. 
G.C.R., and the Quello Clinic.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all the 
evidence submitted by the veteran or on his behalf.  Rather, 
the Board's analysis below will focus specifically on what 
evidence supports the veteran's claim.  

The pertinent facts are as follows.  Service medical records 
dated between 1958 and 1961 contain some diagnoses of acute 
pharyngitis, streptococcic tonsillitis, and hypertrophic 
tonsils.  While there are no records, which confirm that the 
veteran underwent a tonsillectomy, service medical records 
dated in 1961 indicate the veteran was in fact scheduled for 
one.  

Private medical records from the Quello Clinic dated in 1985 
indicate the veteran relayed a history of a tonsillectomy.  
These records also reveal the veteran complained of throat 
discomfort and swelling on multiple occasions.  Outpatient 
treatment records from the Minneapolis VAMC dated between 
1992 and 1997, reveal the veteran first complained of a sore 
throat in 1996.  

In order to clarify whether the veteran actually underwent a 
tonsillectomy, the Board undertook additional medical 
development.  As such, the veteran was afforded a VA 
examination in December 2002.  The examiner confirmed that 
the veteran had a tonsillectomy done remotely.  However, the 
examiner could not confirm whether the surgery was performed 
in service.  The veteran complained of a sore throat with 
dryness occurring approximately every three months.  The 
veteran stated that he had no other problems regarding the 
tonsillectomy.  Physical examination revealed a normal 
pharynx and oral cavity.  The tonsil fossae were very clean 
bilaterally without any evidence of scarring.  

The veteran was diagnosed as status post tonsillectomy and 
occasional sore throat or pharyngitis.  At the time of the 
examination the veteran did not have a sore throat.  As a 
result, the examiner indicated that it was impossible for him 
to tell the etiology of these three-month episodes.  The 
examiner further stated that they could be viral pharyngitis 
or other infectious etiology or related to reflux.  However, 
the examiner did indicate that the veteran had "no 
significant chronic problems regarding his tonsils or 
pharynx."

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration of all procurable and 
assembled data, finds that there exists an approximate 
balance of positive and negative evidence, which does not 
satisfactorily prove or disprove the veteran's claim. 
38 C.F.R. § 3.102.  In this regard, the most recent evidence 
of record, i.e. the December 2002 VA examination, clarifies 
that the veteran is in fact status post tonsillectomy.  While 
the veteran's service medical records do not confirm that a 
tonsillectomy was performed during service, the Board finds 
that a 1961 notation in the service medical records which 
indicates that the veteran was scheduled for a tonsillectomy, 
is highly suggestive of the fact that the surgery took place 
while the veteran was in service.  There is no evidence of 
record which suggests otherwise, i.e. that the tonsillectomy 
was performed subsequent to the veteran's discharge from 
service.

With regard to whether the veteran currently has any 
residuals of the in-service tonsillectomy, post-service 
medical records reveal the veteran continued to complain of 
throat discomfort and swelling.  Upon VA examination in 
December 2002, the veteran complained of a sore throat with 
dryness occurring approximately every three months.  He was 
diagnosed as status post tonsillectomy with occasional sore 
throat or pharyngitis.  While the veteran did not have a sore 
throat at the time of the examination, which made it 
impossible for the examiner to determine the etiology of 
these three-month episodes, the examiner did indicate that 
the veteran had "no significant chronic problems regarding 
his tonsils or pharynx."  This statement would lead the 
Board to believe that the veteran does in fact suffer from 
some residuals of the remote tonsillectomy.  Though the 
residuals were not deemed significant, the fact remains that 
the veteran was found to have an occasional sore throat or 
pharyngitis.  Thus, as the evidence is in relative equipoise, 
and affording all reasonable doubt in favor of the veteran, 
his claim must be granted



II.  Entitlement to service connection for a prostate 
condition.

The veteran contends that he is entitled to service 
connection for a prostate condition.  While the Board notes 
that at one time the veteran contended that entitlement to 
service connection was warranted on the basis of Agent Orange 
exposure, it does not appear that this is the current 
contention of the veteran.  Moreover, while the veteran is 
presumed to have been exposed to an herbicide agent based on 
his service in Vietnam, he does not have one of the listed 
diseases, i.e. prostate cancer, in order to establish service 
connection by presumption based on herbicide exposure nor has 
he submitted medical evidence showing a relationship between 
a prostate condition, and exposure to herbicides. See 
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.309(e).  Thus, the Board 
proceeds with determining service connection on a direct 
causation basis. 

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical records; his contentions; VA outpatient treatment 
records from the Minneapolis VAMC; VA examination reports 
dated in 1978, 1997, 2000, and 2002; and private medical 
records from Fairview Ridges Hospital, Dr. G.C.R., and the 
Quello Clinic.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all the evidence submitted by 
the veteran or on his behalf.  Rather, the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, on this claim.  

The pertinent facts are as follows.  Service medical records 
reveal the veteran was diagnosed with acute epididymitis in 
1958.  Upon separation examination in April 1978, the veteran 
was evaluated as normal.  An October 1978 VA examination 
conducted shortly after the veteran's separation from 
service, was devoid of any complaints or diagnoses of a 
prostate condition.  

Outpatient treatment reports from the Minneapolis VAMC dated 
between 1992 and 1997 are negative for any findings with 
respect to the veteran's prostate. Records from the Quello 
Clinic note a past medical history of varicocele.  In 1978, 
the veteran had a bilobed prostate with no worrisome 
nodularity.  The veteran complained of prostate problems in 
1989, to include nocturia.  In March 1989, he was diagnosed 
with benign prostatic hypertrophy.  

Private medical records from Fairview Ridges Hospital reveal 
the veteran underwent a transurethral resection of the 
prostate for benign prostatic hypertrophy in June 1989.  
Records dated after the surgery, note complaints of left 
testicle pain and swelling, as well as a past history of 
epididymitis and varicocele.

A June 1999 entry from the urology clinic at the Minneapolis 
VAMC indicates the veteran complained of left testicular pain 
and swelling.  An echogram of the scrotum showed an 
enlargement of the epididymal head without increased 
vascularity suggestive of possibly resolving epididymitis or 
a history of an old recurrent epididymitis.

In July 2000, the veteran was afforded a VA examination.  The 
examiner indicated that the veteran had a left-sided 
varicocele and epididymitis.  The right side was normal.  The 
rest of his genitourinary examination was normal.  The 
examiner concluded that episodes of epididymitis in 1958 and 
1999 were unlikely to be related.

Pursuant to Board development, the veteran was afforded an 
additional VA examination in December 2002.  The veteran 
complained of mild incontinence.  The examiner indicated that 
a review of the veteran's service medical records was 
negative for prostate problems.  Rectal examination showed a 
+3/4 even, smooth prostate.  The veteran was diagnosed with 
benign prostatic hypertrophy with subsequent transurethral 
resection of the prostate (1989) with residual.  The examiner 
stated he was unable to find anything in the veteran's 
service medical records concerning his prostate and the 
veteran also didn't remember having any prostate problems 
while in service.

After a careful review of the evidence delineated above, the 
Board concludes that service connection is not warranted for 
a prostate condition.  First, the Board notes that service 
connection for a varicocele or epididymitis was denied in an 
August 2002 Board decision.  Second, there is no evidence of 
a prostate condition in service.  Finally, the basis of the 
veteran's claim of entitlement to service connection for a 
prostate condition is that without the June 1989 
transurethral resection he would have developed prostate 
cancer.  

Service connection is granted for a disability resulting from 
disease or personal injury incurred in the line of duty or 
for aggravation of a preexisting injury in the active 
military, naval or air service. See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  
In order to establish service connection, there must be 
evidence of a current disability. Pond, supra.  In the 
instant case, there is no evidence of any prostate condition, 
to include prostate cancer, and "[i]n the absence of proof 
of present disability there can be no valid claim."  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  While the Board 
does not doubt the sincerity of the veteran's claim, nor his 
concerns about developing prostate cancer, service connection 
may not be granted for conditions that may have occurred.  
For this and the reasons listed above, as the preponderance 
of the evidence is against the veteran's claim, it must be 
denied.


ORDER

Entitlement to service connection for residuals of a 
tonsillectomy is granted.


Entitlement to service connection for a prostate condition is 
denied.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



